Citation Nr: 1412873	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  05-00 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to May 10, 2010 and entitlement to a rating in excess of 50 percent thereafter.  

2.  Entitlement to service connection for right foot arthritis and scars, claimed as secondary to an inservice shrapnel injury. 

3.  Entitlement to service connection for right knee arthritis and scars, claimed as secondary to an inservice shrapnel injury. 

4.  Entitlement to service connection for left leg arthritis and scars, claimed as secondary to an inservice shrapnel injury. 

5.  Entitlement to service connection for low back arthritis and scars, claimed as secondary to an inservice shrapnel injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION


The Veteran served on active duty from October 1965 to March 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2004 and July 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran had a hearing before the Board in November 2009 and the transcript is of record. 

In January 2010, the Board remanded the claims for further evidentiary development.

The issues of service connection for right foot arthritis and scars, right knee arthritis and scars, left leg arthritis and scars, and low back arthritis and scars, all claimed as secondary to inservice shrapnel injuries are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD is productive of occupational and social impairment, with deficiencies in most areas, but does not result in total occupational and social impairment.


CONCLUSION OF LAW

Throughout the appeal period, the criteria for 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in October 2003 and January 2004 letters prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating for PTSD, the Veteran is challenging the initial 30 percent evaluation assigned following the granting of service connection for this disability, and then the 50 percent rating assigned following a VA examination.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent him an SOC that contained, in pertinent part, the criteria for establishing his entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

The Veteran has been treated on an outpatient basis by VA and has also been examined by VA on numerous occasions.  

On a May 2005 VA examination, the Veteran was dressed casually.  His affect was euthymic and his demeanor pleasant.  The Veteran endorsed sleep issues as well as flashbacks.  Although he had suicidal ideations, he did not have any plans to hurt himself and did not have homicidal ideation.  He reported panic attacks which occurred 3 to 4 times a year.  He did report a foreshortened future.  He indicated that he had auditory, but not visual hallucinations.  He did not have paranoia or delusions.  The Veteran presented an impoverished fund of information and displayed some memory issues.  His interpretation of proverbs was concrete.  Testing did reveal some paranoia as well as a lot of suicidal ideation.  His GAF was 55, indicative of moderate symptoms.  The Veteran was examined again in March 2006.  At that time, the Veteran additionally reported having anger and social isolation.  His GAF had fallen to 48.  The examiner indicated that the level of severity of the PTSD was severe.  

In December 2008, another VA examination was conducted.  He continued to report social isolation and his irritation with others.  He indicated that he lived with his wife, step-daughter, and step-grandson.  He stated that he got along well with his wife but he clashed with the other members of his household.  The Veteran reported the same basic symptoms, but also reported that he felt hopeless, had panic attacks, and compulsive behaviors like hand-washing.  He admitted to a suicide attempt in 2007.  On mental status examination, he was alert and oriented in all spheres.  His moor was depressed and irritable.  His affect was broad, labile, and appropriate.  His speech was normal.  His memory was grossly intact and his concentration was fair to good.  His abstract thinking was good and his insight was fair to good.  His judgment was also fair.  His thinking was coherent, linear and goal-directed.  He had no psychotic symptoms.  It was noted that the Veteran had overlapping symptoms between his PTSD and depression which could not be separated.  His status was poor to fair given alcohol problems and the chronicity of his PTSD.  His GAF was a 45.  

Thereafter, the Veteran continued to participate in PTSD group sessions and treatment.  The records indicated that the Veteran had GAF scores ranging from the mid 40's to 52.  

In May 2010, the Veteran was afforded another VA examination.  The Veteran's continued social isolation was noted, as well as his history of suicide attempts, including two in 2009 when he overdosed on Vicodin due to feeling depressed and down.  His mental status examination was consistent with the last examination with the exception of memory which was mildly impaired for recent and immediate memory.  The examiner indicated that his GAF was 40 and that the symptoms associated with his concurrent alcohol dependence and depression were overlapping.  His prognosis remained poor.  His depression had increased, he had a lack of interest in being around others and himself.  He also had increased irritability.  However, the examiner did not feel that there was total social and occupational impairment due to  PTSD, but rather that he had deficiencies in the areas of judgment, thinking, family relations, work, and mood.  The Veteran was examined again in June 2012.  This examiner felt that the Veteran exhibited occupational and social impairment with reduced reliability and productivity.  The examiner reviewed the Veteran's prior history, noting findings of severe disability with GAF scores in the 40's.  It was also noted that the Veteran was having legal problems with a neighbor.  His GAF was 52.  

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  See 38 C.F.R. § 4.130.

A review of the evidence in this case shows that the Veteran's PTSD has not only resulted in social isolation as well as difficulties with other persons such that would apply in a work setting.  The Veteran has been angry and irritable.  He has tried to commit suicide on several occasions due to depression.  He does not report caring for himself and appears to only care for his wife.  His GAF scores have ranged from moderate to serious.  However, overall, the Veteran has presented symptoms consistent with severe impairment, which has been noted by multiple examiners.  While his cognitive functioning is generally intact throughout the appeal period, he has exhibited symptoms compatible with a 70 percent rating from the commencement of the appeal including suicidal ideation; obsessional rituals; near-continuous depression; impaired impulse control with periods of irritability, difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships other than with his wife.   Although the last VA examiner reported that the criteria for a 50 percent rating were met, the Board finds that in reviewing the actual reported symptoms, those consistent with a 70 percent rating have been reported over the past decade.  

However, overall, the criteria for a 100 percent rating have not been met.  The Veteran does not have gross impairment in thought processes or communication.  While the Veteran has described auditory hallucinations, he does not suffer from persistent delusions or hallucinations as they are not always reported as being present.  His behavior is not grossly inappropriate.  He is able to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran is oriented to time and place.  The veteran has some memory impairment, but he does not have memory loss for names of close relatives, own occupation, or own name.  The Board is aware that the symptoms listed under the 70 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 50 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's PTSD symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 70 percent for the entire appeal period.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); see also Thun v. Peake, 22 Vet. App. 111 (2008). 

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  The Veteran's symptoms come within the described criteria for a 70 percent rating and are reasonable contemplated within that rating.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an initial 70 percent rating for PTSD throughout the appeal period is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran claims he has multiple joint arthritis and multiple scars due to shrapnel injuries incurred in Vietnam combat involving his right foot, right knee, left leg, and low back.

As previously noted by the Board, there is no objective confirmation that the Veteran ever received in-service shrapnel injuries and he is not in receipt of a medal which would indicate inservice combat.  However, his combat service has been confirmed.  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the inservice combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  However, to establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Although post-service medical records, to include x-rays and MRIs do not indicate any objective evidence of retained foreign material in the Veteran's right foot, right knee, left leg or low back, the Veteran indicated that the shrapnel was removed during service and by himself over the years.  Thus, this is the reason that there are no retained foreign bodies in these areas.  The Board remanded this case for a VA examination to resolve whether the Veteran has disabilities which are causally related to the claimed inservice shrapnel wounds.  The examiner(s) was asked to render an opinion of the likelihood, from a medical perspective, that the Veteran suffered inservice shrapnel injuries causing his current disabilities.  The Veteran was then examined by VA in May 2010.  The examiner provided a negative opinion as to all of the claimed disabilities, indicating that the Veteran's symptoms began many years after service and he did not seek medical attention in the intervening years.  With regard to the right foot, the examiner indicated that the only disability was pes planus, but did not provide an opinion with regard to that disability.  

The VA opinion is insufficient.  As previously indicated, the Veteran served in combat.  His injuries are the types which are compatible with his service.  Per Reeves, the Board then presumes that a disability was incurred when the Veteran was injured.  The question remaining is whether the current diagnoses are causally related to the inservice shrapnel wound disabilities.  Therefore, an addendum opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical addendum to ascertain if the Veteran has a disability of the right foot (including pes planus), right knee, left leg, and low back, which is causally related to inservice shrapnel wounds in those areas.  The examiner is to presume the claimed injuries occurred.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

3.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


